FILED
                                                                                       10/06/2017
                                                                                         10/06/2017
                                                                                           Ed smart
           IN THE SUPREME COURT OF THE STATE OF MONT-ANA,
                                                                         14   IT iCatiber 44
                                                                                       Case Number: AF 11-0244
                                                                                     CLM''S72f(-31PORNETURT




                                        AF 11-0244
                                                                              OCT 06 2017

IN RE THE RULES FOR ADMISSION                                               6.( Ed Smith
                                                                             OF THE SUPREME COURT

TO THE BAR OF MONTANA                                                ORDER




       In July 2017, this Court adopted temporary amendments to Rule 104 of the
Montana Board. of Bar Examiners' Rules as an interim means to accomrnodate examinees
who are breastfeeding. We invited comments on the amendrnents and received several.
The Court extends its thanks to the Board of Bar Examiners for its review of the issue
and to all those who took the time to offer input on thc proposal.
       After review and consideration of the comments to the temporary amendrnents, at
a public meeting on October 3, 2017, the Court determined that rninor changes to the
interirn rule are in order.
       IT IS NOW ORDERED that the attached Montana Board of Bar Examiners'
Rules, including a new subsection F to Rule 104, are ADOPTED,effective immediately.
       A copy of this Order and the attached rule shall bc posted on the Court's website.
In addition, the Clerk is directed to provide copies of this Order and attachment to the
Executive Director and the Bar Adrnissions administrator of the State Bar of Montana
with the request that they be posted on the State Bar's website; to the Chair of the Board
of Bar Examiners; to Dean Paul Kirgis of the Alexander Blcwett 111 School of Law; to the
State Law Library; to Todd Everts, Connie Dixon, and Molly Peterson at Montana
Legislative Services Division; to Helene Haapala and Scott Moe at Thomson Reuters;
and to Robert Roy and Patti Glueckert at LexisNexis.
       Dated this 77 day of October, 2017.

                                                                          .1 7
                                                                             )2
                                                               Chief Justice
2